Exhibit 10.8




[Letterhead of The Coca-Cola Company]


 
COCA-COLA PLAZA
ATLANTA, GEORGIA
 
MUHTAR KENT
CHAIRMAN AND CHIEF EXECUTIVE OFFICER
 
                                          ADDRESS REPLY TO:
                                      P.O. BOX 1734
THE COCA-COLA COMPANY
 
                                          ATLANTA, GA 30301
 
 
                                             __________
 
 
                                            404 676-4082
                                            FAX: 404 676-7721







February 17, 2016


Charles Brent Hastie
Atlanta, Georgia




Dear Brent,


We are delighted to confirm your promotion as SVP, Strategic Planning, to Job
Grade 20, with an effective date of January 1, 2016. You will continue to report
to me. The information contained in this letter provides details of your
promotion.


•
Your principal place of assignment will continue to be Atlanta, Georgia.



•
Your annual base salary will be $530,000. This amount is inclusive of your 2016
merit increase.



•
You will continue to be eligible to participate in the annual Performance
Incentive Plan. The target annual incentive for a Job Grade 20 is 85% of annual
base salary. The actual amount of an incentive award may vary and is based on
individual performance and the financial performance of the Company. Awards are
made at the discretion of the Compensation Committee of the Board of Directors
based upon recommendations by Senior Management.  The plan may be modified from
time to time.



•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive program. Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management. You will be eligible to receive long-term incentive awards
within guidelines for the job grade assigned to your position and based upon
your personal performance, Company performance, and leadership potential to add
value to the Company in the future. As a discretionary program, the award
timing, frequency, size and mix of award vehicles are variable.



•
You are expected to continue to acquire and maintain share ownership at a level
equal to two times your base salary. As part of the Company’s ownership
expectations, you have until






--------------------------------------------------------------------------------


Charles Brent Hastie
February 17, 2016
Page 2








December 31, 2018 to achieve this level of ownership. You will be asked to
provide information in December each year on your progress toward your ownership
goal, and that information will be reviewed with the Compensation Committee of
the Board of Directors the following February.


•
You will continue to be eligible for the Company’s Financial Planning and
Counseling program which provides reimbursement of certain financial planning
and counseling services, up to $10,000 annually at Job Grade 20, subject to
taxes and withholding.

•
You will continue to be eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation.



•
This letter is provided as information and does not constitute an employment
contract.



Brent, I feel certain that you will continue to find challenge, satisfaction and
opportunity in this role and as we continue our journey toward the 2020 Vision.




Sincerely,




/s/ Muhtar Kent
c:    Ceree Eberly
Shane Smith
Executive Compensation
GBS Executive Services


I, Charles Brent Hastie, accept this offer:






Signature     /s/ Charles Brent Hastie            




Date:         February 25, 2016                





